      Case: 1:19-cr-00147-JRA Doc #: 350 Filed: 11/27/19 1 of 6. PageID #: 2018




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

UNITED STATES OF AMERICA                     )   CASE NO. 1:19-CR-00147-001
                                             )
              Plaintiff,                     )
                                             )   JUDGE JOHN R. ADAMS
vs.                                          )
                                             )
JOSEPH P. GRAY, JR.                          )
                                             )   DEFENDANT’S SENTENCING
              Defendant.                     )   MEMORANDUM
                                             )
                                             )

        NOW COMES the Defendant, Joseph P. Gray, Jr., by and through undersigned Counsel,
and respectfully requests this Honorable Court consider the attached Memorandum in imposing
judgment and sentence.
                                                 Respectfully submitted,


                                                 s/Damian A. Billak
                                                 DAMIAN A. BILLAK (#0065274)
                                                 ATTORNEY FOR DEFENDANT
                                                 Creekside Professional Centre
                                                 Bldg. F, Suite 100
                                                 6715 Tippecanoe Road
                                                 Canfield, OH 44406
                                                 Phone: 330-702-2000
                                                 Fax: 330-702-2970
                                                 E-mail: dbillak@billaklaw.com
     Case: 1:19-cr-00147-JRA Doc #: 350 Filed: 11/27/19 2 of 6. PageID #: 2019




                                  CERTIFICATE OF SERVICE

       This is to certify that on November 27, 2019, a copy of the foregoing Defendant’s
Sentencing Memorandum was filed with the Court. Notice of this filing will be sent by operation
of the Court’s electronic filing system to all parties indicated on the electronic filing receipt.




                                                       s/Damian A. Billak
                                                       DAMIAN A. BILLAK (#0065274)
                                                       ATTORNEY FOR DEFENDANT




                                                   2
       Case: 1:19-cr-00147-JRA Doc #: 350 Filed: 11/27/19 3 of 6. PageID #: 2020




                                       MEMORANDUM


I.        PERSONAL HISTORY
          Joseph P. Gray, Jr. is 30 years old and single. He has three minor children from a
previous relationship. He is very involved in his children’s lives and has a great relationship
with them. Mr. Gray was raised by his mother and father, along with four siblings, in a very
healthy and stable environment. He has resided with his parents for the past several years, and
after his arrest in this case, they continue to be a strong source of family support to him. Mr.
Gray acknowledges a history of substance abuse. He believes his substances abuse clouded his
judgment and, while not an excuse, contributed greatly to his unlawful conduct. He participated
in drug treatment while incarcerated in 2018 and believes he could further benefit from substance
abuse counseling as well as vocational training.


II.       STATEMENT OF THE CASE
          Mr. Gray accepted responsibility for his actions by entering a guilty plea to several
Counts of the Indictment and has provided a heartfelt statement to the Court in the Presentence
Report.


III.      LAW AND ARGUMENT
          A.     Current State of Sentencing Law in the Wake of United States v. Booker and
                 its Progeny
          Sentencing procedure underwent a fundamental change with the Supreme Court’s
decision in United States v. Booker, 543 U.S. 220 (2005). Whereas the Federal Sentencing
Guidelines previously were virtually mandatory in nature, today they are “effectively advisory”
in all cases. Id. at 245. The net result is that district courts must now impose a sentence that is

“sufficient but not greater than necessary” to achieve the purposes of sentencing set forth in 18

U.S.C. §3553(a)(2). See United States v. Foreman, 436 F.3d 638, 644 n.1 (6th Cir. 2006) (“It is

                                                   3
     Case: 1:19-cr-00147-JRA Doc #: 350 Filed: 11/27/19 4 of 6. PageID #: 2021



worth noting that a district court’s job is not to impose a ‘reasonable’ sentence. Rather, a district
court’s mandate is to impose a ‘sentence, sufficient, but not greater than necessary, to comply
with the purposes’ of section 3553(a)(2).”)
        The Supreme Court’s directive that district courts are to impose sentences in light of all

of the sentencing criteria set forth in § 3553 was made clear in its recent decision in Gall v.

United States, 128 S. Ct. 586 (2007). In Gall, the Court established the following procedure that
district courts are to follow when imposing sentence:
        [A] district court should begin all sentencing proceedings by correctly calculating
        the applicable Guidelines range. As a matter of administration and to secure
        nationwide consistency, the Guidelines should be the starting point and the initial
        benchmark.      The Guidelines are not the only consideration, however.
        Accordingly, after giving both parties an opportunity to argue for whatever
        sentence they deem appropriate, the district judge should then consider all of the
        § 3553(a) factors to determine whether they support the sentence requested by a
        party. In so doing, he may not presume that the Guidelines range is reasonable.
        He must make an individualized assessment based on the facts presented. If he
        decides that an outside-Guidelines sentence is warranted, he must consider the
        extent of the deviation and ensure that the justification is sufficiently compelling
        to support the degree of the variance. We find it uncontroversial that a major
        departure should be supported by a more significant justification than a minor
        one. After settling on the appropriate sentence, he must adequately explain the
        chosen sentence to allow for meaningful appellate review and to promote the
        perception of fair sentencing.
Id. at 596-597; see also United States v. Gossman, 513 F.3d 592, 596 (6th Cir. 2008) (“Gall
shows that the sentencing process involves an exercise in judgment, not a mathematical
proof...”).

        Importantly, the “sufficient but not greater than necessary” standard of § 3553 test is no

mere guideline. Rather, it sets an independent upper limit on the sentence that may be imposed
by a Court.
        B.     Guideline Calculations
        Based upon the Pre-Sentence Report, Mr. Gray’s Base Offense Level is 32. A three level
reduction – two levels for acceptance of responsibility and one level pursuant to U.S.S.G.

§3E1.1(b) – is expected, for a Total Offense Level of 29, and a Criminal History Category VI

prior to any other adjustments.


                                                 4
     Case: 1:19-cr-00147-JRA Doc #: 350 Filed: 11/27/19 5 of 6. PageID #: 2022




       C.      Application of the Statutory Sentencing Criteria

               1.      §3553(a)(1) – Nature and Circumstances of the Offense and History
                       and Characteristics of the Defendant

       The circumstances under which the offense occurred will never reoccur. Mr. Gray
recognizes the seriousness of the offense and the impact his actions have on other individuals, his
young children and his family and desires to lead a law-abiding life. Mr. Gray recognizes and
desires his need for education and job-skill training as well as substance abuse treatment.

               2.      §3553(a)(2)(A) – Reflect the Seriousness of the Offense, Promote
                       Respect for the Law, and Provide Just Punishment

       This Court is free to exercise the substantial discretion afforded to it under Gall to
fashion an appropriate sentence.
       It is necessary to incarcerate to promote respect for the law and to provide just
punishment, but it is requested the length of incarceration be tailored as to not be greater than
necessary.

               3.      §3553(a)(2)(D) – Provide Education, Training, and Care for the
                       Defendant
       Mr. Gray attended Glenville High School in Cleveland, Ohio, but left after the 10th grade.
Mr. Gray earned his GED in 2009. Mr. Gray desires to pursue and earn a college degree. Prior
to his arrest, he was trying to start his own construction business. Mr. Gray will benefit from
further education, employment training, or care that may be obtained during incarceration and
while on supervised release.

               4.      §3553(a)(4) & (5) – Sentencing Guideline Considerations and Policy
                       Statements

       Mr. Gray is requesting a reasonable sentence of incarceration. It is respectfully requested
that this Honorable Court consider his family obligations in applying an appropriate sentence as
well as the need for vocational training and substance abuse treatment.




                                                 5
      Case: 1:19-cr-00147-JRA Doc #: 350 Filed: 11/27/19 6 of 6. PageID #: 2023



                        a.     Family Ties and Responsibilities

          U.S.S.G. § 5H1.6 permits the Court to consider Mr. Gray’s family ties and

responsibilities when considering an appropriate sentence within the applicable guideline range.
Mr. Gray has strong and supportive bonds with his parents and children. His mother and father
remain supportive of him in these difficult times.


IV.       CONCLUSION
          Mr. Gray is deeply remorseful, ashamed, and embarrassed by his conduct. He poses
minimal risk of future offense. He has been punished by having plead guilty and the trauma it

has caused him and his family and recognizes, at his age, that he has the opportunity to leave this
lifestyle behind and become a productive member of society, and realizes the harm he has
caused.
          For the foregoing reasons, counsel prays this Court consider as punishment a reasonable
term of incarceration coupled with any other conditions determined appropriate following
release.
                                                     Respectfully submitted,



                                                     s/Damian A. Billak
                                                     DAMIAN A. BILLAK (#0065274)
                                                     ATTORNEY FOR DEFENDANT
                                                     Creekside Professional Centre
                                                     Bldg. F, Suite 100
                                                     6715 Tippecanoe Road
                                                     Canfield, OH 44406
                                                     Phone: 330-702-2000
                                                     Fax: 330-702-2970
                                                     E-mail: dbillak@billaklaw.com




                                                 6
